t c memo united_states tax_court jason george demar petitioner v commissioner of internal revenue respondent docket no filed date jason george demar pro_se samuel m warren and robert d heitmeyer for respondent memorandum opinion buch judge the parties submitted this case fully stipulated under rule the issues remaining for consideration all turn on a single question 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year in issue whether mr demar may claim his son td2 as a dependent for because mr demar did not attach form_8332 release revocation of release of claim to exemption for child by custodial_parent or a similar written declaration to his original federal_income_tax return he may not claim his son as a dependent for background mr demar is divorced and has one son td with his ex-wife amanda renee demar td was born in in mr and ms demar agreed to custody and child_support terms in a consent judgment of divorce in the judgment they established td’s primary residence with ms demar they also agreed that mr demar was entitled to claim td as a dependent for even-numbered years for odd-numbered years mr demar was entitled to claim td only if he stayed current with his child_support_obligations and ms demar’s annual gross_income was less than dollar_figure if these conditions were met ms demar agreed to execute form_8332 or a similar written declaration mr demar timely filed form 1040a u s individual_income_tax_return for listing his earned_income and adjusted_gross_income as dollar_figure each he also claimed td as a dependent on that return elected head_of_household status 2the court refers to minors by their initials see rule a and claimed a dependency_exemption deduction the child_tax_credit and the earned_income_tax_credit he claimed head_of_household filing_status on the basis of having claimed a dependent mr demar did not include form_8332 or a similar written declaration with hi sec_2015 return his ex-wife claimed td on her return and failed to timely execute form_8332 or a similar written declaration on date the commissioner issued mr demar a notice_of_deficiency for hi sec_2015 return in the notice the commissioner determined that td was not mr demar’s dependent disallowed the dependency_exemption deduction child_tax_credit and earned_income_tax_credit adjusted his filing_status from head_of_household to single and adjusted the standard_deduction accordingly after mr demar received the notice_of_deficiency ms demar executed form_8332 for while residing in michigan mr demar timely filed a petition challenging the commissioner’s determinations the parties jointly moved under rule to submit this case fully stipulated the parties agreed that the case may be submitted on the basis of the 3the commissioner also increased mr demar’s income by dollar_figure for cancellation of indebtedness mr demar agreed to that adjustment pleadings and the facts recited in their stipulation of facts mr demar did not file a brief discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving an error rule a 290_us_111 the submission of this case under rule does not alter the burden_of_proof see rule b in this case the standard_deduction dependency_exemption deduction child_tax_credit earned_income_tax_credit and head_of_household filing_status are all affected by whether td qualified as mr demar’s dependent for see sec_63 sec_151 c a c a b mr demar was not entitled to claim td as a dependent for because he did not satisfy the requirements established under sec_152 for a noncustodial_parent to claim a qualifying_child as a dependent under sec_152 the custodial_parent must sign a written declaration stating that he or she will not claim the child as a dependent and the noncustodial_parent must attach that declaration to his or her return sec_152 the necessary written declaration is commonly made on form_8332 the parties do not dispute that ms demar was the custodial_parent and mr demar was the noncustodial_parent mr demar did not receive form_8332 or a similar written declaration from ms demar that she was releasing her rights to claim td until after mr demar had already filed hi sec_2015 return mr demar argues he was entitled to claim td as a dependent for because he and ms demar fulfilled the conditions in their judgment of divorce but mr demar did not attach form_8332 or a similar written declaration to his return as explicitly required by the code we need not reach the question of whether sec_152 leaves room for a noncustodial_parent to submit form_8332 or a similar written declaration at some point after filing his or her original return the current regulations do not explicitly allow or prohibit form_8332 or a similar written declaration to be submitted during examination or with an amended_return sec_1_152-4 income_tax regs a proposed regulation explicitly permits a noncustodial_parent to submit form_8332 or a similar written declaration during examination or with an amended_return sec_1 e i proposed income_tax regs fed reg date but that regulation requires that the custodial_parent either did not claim the dependency_exemption or filed an 4a custodial_parent is the parent having custody for the greater portion of the calendar_year sec_152 amended_return removing the claim to the dependency_exemption id we have no such facts in the record conclusion because mr demar may not claim td as his dependent for he is not entitled to the dependency_exemption deduction the child_tax_credit the earned_income_tax_credit and head_of_household filing_status for being ineligible for head_of_household filing_status mr demar should properly have filed as single for it also follows that we must uphold the commissioner’s adjustments to mr demar’s standard_deduction to reflect the foregoing decision will be entered for respondent
